Citation Nr: 1039912	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1965 to February 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 rating 
decision of the Boston, Massachusetts VARO.  In February 2009, 
the Board remanded the matter to the RO for additional 
development.  As will be explained in greater detail below, the 
matter on appeal has been recharacterized to encompass 
psychiatric disability other than PTSD.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

While it appears that there has been substantial compliance with 
the requests in the February 2009 Board remand, intervening 
circumstances have resulted in a situation requiring further 
development.  Specifically, while specific stressor events 
(clearly capable of corroboration if they occurred) alleged by 
the Veteran could not be corroborated on remand, rendering some 
of his accounts not credible, there has been an interim revision 
in the governing regulation (38 C.F.R. § 3.304(f)), applicable in 
the instant case that provides that if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military 
activity, and a VA (including contract) psychologist or 
psychiatrist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor (and provided the claimed 
stressor is consistent with the Veteran's service), the Veteran's 
lay testimony alone may establish the occurrence of the stressor 
event.

In the instant case, a VA examination in August 2004 produced a 
diagnosis of PTSD in remission based on the Veteran's serving in 
a combat area and a specific uncorroborated stressor event.  
Personnel records establish that the Veteran's service on a 
vessel in the inland waters of Vietnam likely exposed him to 
circumstances consistent with an allegation of fear of hostile 
activity.  It is unclear from the medical evidence of record 
whether such alleged stressor (without consideration of the 
alleged verifiable but uncorroborated stressors) and the symptoms 
presented are sufficient to support a diagnosis of PTSD, and 
further development of the medical evidence in this matter is 
necessary.  

Furthermore, in the intervening precedent decision of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (approximately contemporaneous 
with the issuance of the Board's remand) the U.S. Court of 
Appeals for Veterans Claims (Court) held, in essence, that the 
scope of a service connection for PTSD claim included 
consideration of service connection for other psychiatric 
diagnoses shown by the record.  Here, the record shows (at least) 
that the Veteran has been assigned a diagnosis of major 
depression.  The RO has not adjudicated the matter of service 
connection for major depression, and a remand for compliance with 
Clemons is necessary.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue the Veteran all 
appropriate VCAA-mandated notice with 
respect to the matter of service 
connection for psychiatric disability 
other than PTSD.  He should have 
opportunity to respond.  The RO should 
arrange for any further development in the 
matter suggested by his response.

2.	The RO should then arrange for the Veteran 
to be examined by an appropriate VA 
psychologist or psychiatrist to determine 
the nature and likely etiology of his 
psychiatric disability.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and the RO should advise the 
examiner what specific alleged stressor(s) 
capable of corroboration have not been 
corroborated (and are deemed not credible 
and not for consideration).  Based on 
examination of the Veteran and review of 
the record, the examiner should provide an 
opinion responding to the following:  

(a)	Please identify (by medical 
diagnosis) each of the Veteran's 
psychiatric disabilities.
(b)	Specifically, does the Veteran have 
PTSD based on the stressor of a fear of 
hostile activity?  Please discuss 
sufficiency of stressor and the 
symptoms that support any such 
diagnosis.
(c)	As to each and every psychiatric 
diagnosis other than PTSD, please 
indicate whether such disability is at 
least as likely as not (a 50% or better 
probability) related to the Veteran's 
military service.

The examiner must explain the rationale 
for all opinions offered.  

3.	The RO should then readjudicate the matter 
on appeal, to encompass all psychiatric 
diagnoses shown in accordance with 
Clemons, and to encompass the revisions in 
the 38 C.F.R. § 3.304(f) that came into 
effect July 13, 2010.  If the claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative opportunity to respond.  
The case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

